Exhibit 10.4
NORTHFIELD BANK
ADDENDUM TO EMPLOYMENT AGREEMENT DATED JULY 1, 2010
          This Employment Agreement Addendum (this “Addendum”) is made effective
as of the 1st day of January, 1, 2011 (the “Effective Date”), by and between
Northfield Bank (the “Bank”), a federally-chartered savings bank with its
principal offices at 1731 Victory Boulevard, Staten Island, New York 10314-3598,
and Kenneth J. Doherty (“Executive”). This Addendum shall only effect the
provisions of section 5 (c), of the July 1, 2010 Employment Agreement (the
“Agreement”) between the Bank and Executive, all other terms and conditions of
such Agreement shall remain in effect.
WITNESSETH:
          WHEREAS, the Bank is a wholly-owned subsidiary of Northfield Bancorp,
Inc., a federally-chartered stock holding company (the “Company”). The Company
is a subsidiary of Northfield Bancorp, MHC, a federally-chartered mutual holding
company (the “Mutual Holding Company”); and
          WHEREAS, Executive and the Bank entered into the Agreement dated
July 1, 2010, pursuant to which Executive serves as Executive Vice President and
Chief Lending Officer of the Bank; and
          WHEREAS, the Bank and Executive believe it is in the best interests of
the Bank to modify the Agreement, and Executive is willing to continue to serve
in the employ of the Bank on a full-time basis as Executive Vice President and
Chief Lending Officer on the terms and conditions of the Agreement and this
Addendum.
          NOW, THEREFORE, in consideration of the mutual premises and covenants
contained in the Agreement, the parties hereby agree that Section 5 (c) of the
Agreement will be replaced in its entirety with the following:

  5   (c) Upon the occurrence of an Event of Termination, the Bank will cause to
be continued life insurance and non-taxable, medical and dental and disability
coverage substantially identical to the coverage maintained by the Bank for
Executive and his family prior to Executive’s termination. Such coverage shall
continue at the Bank’s expense for a period of thirty-six (36) months from the
Date of Termination. If the Bank cannot provide one or more of the benefits set
forth in this paragraph because Executive is no longer an employee, applicable
rules and regulations prohibit such benefits or the payment of such benefits in
the manner contemplated, would subject the Bank to penalties, then the Bank
shall pay the Executive a cash lump sum payment reasonably estimated to be equal
to the value of such benefits. Such cash lump sum payment shall be made in a
lump sum within thirty (30) days after the Date of Termination, or in the event
Executive is a Specified Employee (with the meaning of Treasury
Regulation Section 1.409A-1(i)), and to the extent necessary to avoid penalties
under Code Section 409A, no payment shall be made to Executive prior to the
first day of the seventh month following Executive’s Date of Termination.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF the Bank and Executive have signed (or caused to be
signed) this Agreement on the Effective Date.

                      Northfield Bank Attest:            /s/ Madeline G. Frank  
By:  /s/ John W. Alexander Secretary     Title: Chairman of the Board, President
and
Chief Executive Officer                         Attest:    Executive   /s/
Madeline G. Frank   /s/ Kenneth J. Doherty Secretary   Kenneth J. Doherty,
Executive Vice President &         Chief Lending Officer           Northfield
Bancorp, Inc.
(The Company is executing this Agreement only for
purposes of acknowledging the obligations of the
Company hereunder.) Attest:            /s/ Madeline G. Frank   By:  /s/ John W.
Alexander Secretary     Title: Chairman of the Board, President and
Chief Executive Officer

2